774 N.W.2d 323 (2009)
James R. HARRIS, a Minor, and Jacob D. Harris, a Minor, by their Parents, James R. HARRIS, Jr. and Deanna L. Harris, as Next Friend, and James R. Harris, Jr. and Deanna L. Harris, Plaintiffs-Appellees,
v.
Douglas ROBERTS, Defendant-Appellant.
Docket No. 139113. COA No. 289876.
Supreme Court of Michigan.
November 4, 2009.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
CORRIGAN, YOUNG, and MARKMAN, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.